                        Case 1:19-cv-11096-DLC Document 132
                                                        131 Filed 12/01/20
                                                                  11/30/20 Page 1 of 2




                                                  THE CITY OF NEW YORK
  JAMES E. JOHNSON                              LAW DEPARTMENT                                       MARK D. ZUCKERMAN
  Corporation Counsel                                100 CHURCH STREET                                           Senior Counsel
                                                     NEW YORK, NY 10007                          E-mail: mzuckerm@law.nyc.gov
                                                                                                          Phone: (212) 356-3519
                                                                                                            Fax: (212) 788-9776



                                                                          November 30, 2020


          VIA ECF
          The Honorable Denise L. Cote
          United States District Judge
          Southern District of New York
          500 Pearl Street
          New York, N.Y. 10007


                            Re: Kathy Camacho, et. al. v. City of New York, et. al., 19 CV 11096 (DLC);
                            Arisbel Gusman v. City of New York, et. al., 19 CV 11691 (DLC)

          Your Honor:

                          I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
          the City of New York, representing defendants in the above-referenced matter. I write jointly
          with plaintiffs’ counsel in both Camacho and Gusman to respectfully request that the discovery
          conference scheduled for Wednesday, December 2, 2020 at 2:00 p.m. be adjourned because
          video depositions of two of the Camacho plaintiffs are already scheduled for December 2, 2020,
          including the plaintiff Justine Rodriguez, at 2:00 p.m. that day. The parties have conferred and
          are available December 7, 2020 at 2:00 or later, or December 8 or 9 in the afternoons of those
          days, for the conference, should those dates and times be convenient for Your Honor.

                            This is the first request for an adjournment of the discovery conference.

                            Thank you for your consideration herein.
                                                                          Respectfully submitted,

                                                                          /s/ Mark D. Zuckerman

                                                                          Mark D. Zuckerman
                                                                          Senior Counsel

Granted. The conference will
take place on December 7, 2020
at 3:00pm.
12.1.2020
        Case 1:19-cv-11096-DLC Document 132
                                        131 Filed 12/01/20
                                                  11/30/20 Page 2 of 2




cc: All Counsel (via ECF)




                                      2
